Citation Nr: 0601620	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.    

In a September 1988 rating decision, the RO denied service 
connection for PTSD.  Since the veteran did not file a notice 
of disagreement within one year from notification of that 
decision, the September 1988 decision became final.  In 
October 2000, the veteran essentially sought to reopen his 
service connection claim for PTSD.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Nashville, Tennessee  Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran subsequently perfected 
an appeal.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Decision 
Review Officer sitting at the RO.  Such a hearing was 
scheduled for May 2003.  The veteran was notified of the 
scheduled time and place at his current address of record but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  

In January 2004, the issue before the Board was whether there 
was new and material had been received sufficient to reopen 
the veteran's service connection claim for PTSD.  In that 
decision, the Board reopened the veteran's service connection 
claim for PTSD and denied the claim on the merits.  The 
veteran filed a timely appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the veteran's representative filed a joint motion 
for remand, received in March 2005, requesting that the Court 
vacate the Board's January 2004 denial on the merits, and 
remand the issue of service connection for further 
development.  In March 2005, the Court granted the motion and 
vacated, in part, the January 2004 decision on the merits.  
Thus, the issue of entitlement to service connection has 
since been returned to the Board for proceedings consistent 
with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  Pursuant to the Court's March 2005 Order, 
additional development is required.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

According to February 2001, July 2001, and September 2002 
statements, the veteran indicated that while stationed at Tan 
My in Vietnam, such base was attacked by sniper fire and 
enemy rockets.  In his July 2001 statement, he stated that 
these attacks occurred in 1972, and in his September 2002 
statement, he indicated that the sniper fire and enemy rocket 
attacks took place sometime between 1973 and 1974.  In the 
2002 statement, the veteran also listed two fellow soldiers 
who served with him at Tan My:  "Aurther Hollisworth" and 
"Dan Cruz."  

Further, pursuant to the Court's March 2005 Order, a VA 
examination is necessary to determine whether the veteran 
currently has any psychiatric disabilities, to include PTSD.  
In this regard, the Board notes that the claims folder 
contains a January 2001 diagnosis of PTSD from the 
Metropolitan Government of Nashville and Davidson County.  In 
July 2001, a private nurse from the Mental Health Cooperative 
indicated that the veteran was being treated for symptoms of 
PTSD and severe depression.  Thus, the Board notes that the 
VA examination will help determine whether the veteran, in 
fact, meets the DSM-IV criteria for PTSD.

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressor(s).  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in his February 2001, 
July 2001, and September 2002 statements.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  Request that USASCRUR 
attempt to verify all potential spellings 
of the identified fellow soldiers 
stationed at Tan My:  "Aurther 
Hollisworth" and "Dan Cruz."  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor or 
stressors.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The RO must 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor(s) in service it 
has determined is established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  The veteran to be afforded a VA 
psychiatric examination to determine any 
currently diagnosed psychiatric 
disabilities, to include PTSD.  The RO 
must specify for the examiner what, if 
any, stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005)

 
 
 
 

